Citation Nr: 0710010	
Decision Date: 04/06/07    Archive Date: 04/16/07

DOCKET NO.  03-13 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected residuals of a T8 compression fracture, 
currently evaluated as 10 percent disabling, to include 
restoration of a previously assigned 40 percent rating.

2.  Entitlement to an increased (compensable) disability 
rating for a service-connected duodenal ulcer.

3.  Entitlement to an increased (compensable) disability 
rating for service-connected residuals of a right wrist 
laceration.

4.  Entitlement to service connection for a headache 
condition.

5.  Entitlement to service connection for myofascial pain 
syndrome of the cervical spine.

6.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for residuals of a T5 compression fracture.

7.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for degenerative disc disease of the lumbosacral 
spine.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1972 to July 
1976.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from March 2002 and June 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Denver, Colorado (the RO).



Procedural history

The duodenal ulcer and T8 fracture claims

The veteran was initially granted service connection for 
residuals of a T8 compression fracture in an August 1986 
rating decision.  A noncompensable disability rating was 
assigned.  

In January 2001, the veteran filed an increased rating claim 
for the T8 fracture residuals.  A claim for service 
connection for a duodenal ulcer was added in April 2001.  A 
March 2002 rating decision granted an increased rating of 40 
percent for the veteran's T8 fracture residuals and also 
granted service connection for a duodenal ulcer, assigning a 
noncompensable rating therefor.  The veteran disagreed with 
both ratings, and a statement of the case (SOC) was issued in 
March 2003.  The rating assigned the veteran's T8 fracture 
residuals was decreased to 10 percent.  The veteran 
thereafter perfected an appeal of these claims by his 
submission of a substantive appeal (VA Form 9) in April 2003.  

The veteran and his spouse presented testimony before the 
undersigned Veterans Law Judge at the RO in September 2004 
regarding these issues.  A transcript of this hearing has 
been associated with the veteran's VA claims folder.  
Following the hearing, and notwithstanding the fact that 
these claims were in appellate status, the RO continued the 
10 percent rating assigned for T8 fracture residuals and the 
noncompensable rating assigned for a duodenal ulcer in 
supplemental statements of the case (SSOCs) dated in June 
2005, February 2006, and July 2006.

The remaining claims

During the pendency of the appeal pertaining to the increased 
rating claims for T8 fracture residuals and a duodenal ulcer, 
the veteran filed several additional claims.  In March 2002, 
the veteran filed claims for a headache condition and a 
cervical spine disability (claimed as myofascial pain 
syndrome); an increased rating claim for residuals of a right 
wrist laceration; and a claim to reopen previously-denied 
claims for service connection for residuals of a T5 fracture 
and degenerative disc disease of the lumbosacral spine.  
[Service connection for these conditions was previously 
denied in unappealed rating decisions dated in August 1997 
and August 1999].  The June 2004 rating decision denied each 
of these claims, and the veteran duly perfected an appeal in 
June 2005.  

In his substantive appeal dated in June 2005, the veteran 
requested a Board hearing on these additional issues.  As 
will be discussed in greater detail below, such has yet to be 
scheduled.

These issues are REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action on his part is required.

Issues not on appeal

The June 2004 rating decision also denied the veteran 
entitlement to a total disability rating based on individual 
unemployability (TDIU).  A July 2006 rating decision granted 
the veteran entitlement service connection for post-traumatic 
stress disorder (PTSD), assigning a 50 percent rating 
therefor.  To the Board's knowledge, the veteran has not 
disagreed with those decisions and those issues are therefore 
not in appellate status.  See Archbold v. Brown, 9 Vet. App. 
124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the 
filing of a notice of disagreement initiates appellate review 
in the VA administrative adjudication process, and the 
request for appellate review is completed by the claimant's 
filing of a substantive appeal after a statement of the case 
is issued by VA].

The RO further denied the veteran service connection for 
irritable bowel syndrome in a June 2005 rating decision.  
Although the veteran initially disagreed with that decision, 
he failed to perfect an appeal after the issuance of an SOC 
regarding the claim in February 2006.  See 38 C.F.R. § 20.302 
(2006).  The matter of service connection for irritable bowel 
syndrome is therefore not in appellate status and will be 
discussed no further herein.


REMAND

Before the Board can properly adjudicate the issues on 
appeal, additional development is required.  

Reasons for remand

Olsen/Mittleider concerns

The veteran has yet to be afforded a VA compensation and 
pension examination concerning his service-connected duodenal 
ulcer.  Although a VA medical opinion concerning the 
condition was obtained in February 2002, such was 
unaccompanied by an examination of the veteran and relied on 
diagnostic studies conducted in 2001.  Such opinion is now 
over five years old, and the diagnostic studies on which it 
was based are even older.  Since this time, the veteran has 
indicated that his ulcer symptoms have worsened.  See, e.g., 
the September 2004 Hearing Transcript, at 23.  Moreover, 
although the February 2002 VA opinion concluded that the 
veteran's ulcer was nonrecurring, outpatient treatment 
records since that time note that the veteran has experienced 
an ulcer "off and on" since service.    

The United States Court of Appeals for Veterans Claims has 
held that where a veteran claims that a disability is worse 
than when originally rated, and the available evidence is too 
old to adequately evaluate the current state of the 
condition, VA must provide a new examination.  See generally 
Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); see also 
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) [where 
the record does not adequately reveal the current state of 
the claimant's disability, a VA examination must be 
conducted].

VA's duty to assist the veteran includes obtaining a thorough 
and contemporaneous evaluation where necessary to reach a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).  Because the veteran has not been 
afforded a VA examination regarding his duodenal ulcer, and 
because the February 2002 VA opinion is some five years old, 
the Board finds that a current examination is necessary to 
reach a decision on this claim.

The Board also notes that in addition to his service-
connected duodenal ulcer the veteran has been diagnosed with 
irritable bowel syndrome and gastroesophageal reflux disease 
(GERD).  Neither of these conditions has been service 
connected.  Although recent outpatient treatment records show 
complaints of abdominal pain, the medical evidence of record 
does not differentiate between the symptomatology associated 
with the service-connected duodenal ulcer and the 
symptomatology associated with the various other nonservice-
connected gastrointestinal conditions.

The Board is precluded from differentiating between 
symptomatology attributed to a service-connected disability 
and a nonservice-connected disability in the absence of 
medical evidence which does so.  See Mittleider v. West, 11 
Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. 
App. 136, 140 (1996).  For this additional reason, the case 
must be remanded for a medical opinion which differentiates 
between service-connected and nonservice-connected pathology, 
to the extent possible.

Hearing request

As noted in the Introduction, although the veteran has had a 
Travel Board hearing regarding the matter of an increased 
rating for his duodenal ulcer and T8 fracture residuals, he 
has not been afforded a hearing regarding his remaining 
claims.  His appeal as to those issues, including a Travel 
Board hearing request, was filed after the September 2004 
Board hearing.  The case also must be remanded so that such 
can be scheduled with respect to those issues.

Inextricably intertwined issue

Although the veteran has been afforded a Board hearing 
regarding his increased rating claim for T8 fracture 
residuals, and medical examination does not appear to be 
necessary concerning that disability, this issue is 
inextricably intertwined with his T5 fracture claim, as well 
as his cervical and lumbosacral spine claims.    
That is, given the relative anatomical proximity of the 
various back disabilities, the resolution of one claim may 
impact the other claims.  See Harris v. Derwinski, 
1 Vet. App. 180, 183 (1991) [the prohibition against the 
adjudication of claims that are inextricably intertwined is 
based upon the recognition that claims related to each other 
in the prescribed degree should not be subject to piecemeal 
decision-making or appellate litigation]; see also Parker v. 
Brown, 7 Vet. App. 116 (1994) [claims are intertwined when 
the RO would have to reexamine the merits of any denied claim 
which is pending on appeal before the Board under the 
pertinent law and regulations specifically applicable 
thereto].

As discussed above, the T5, cervical and lumbar spine claims 
are being remanded for a Travel Board hearing.  The testimony 
provided by the veteran at his hearing on remand may be 
relevant to the T8 claim.  Moreover, any medical evidence 
obtained as a result of potential post-hearing development 
(such as a VA examination) will inform the Board's eventual 
decision on the T8 increased-rating claim.  

Board action on the veteran's increased rating claim for T8 
fracture residuals is therefore deferred.

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should schedule the veteran for a 
VA examination to determine the current 
nature and severity of his service-
connected duodenal ulcer.  The claims 
folder should be made available to and 
reviewed by the examiner in conjunction 
with the examination.  The examiner 
should attempt to differentiate between 
the symptomatology associated with the 
veteran's service-connected duodenal 
ulcer and nonservice-connected GERD and 
irritable bowel syndrome, to the extent 
practicable.  A report of the examination 
should be prepared and associated with 
the veteran's VA claims folder.

2.  Thereafter, VBA should readjudicate 
the issue of an increased rating for a 
duodenal ulcer.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and be afforded reasonable opportunity to 
respond.  

3.  VBA should also schedule the veteran 
for a Travel Board hearing at the RO 
regarding the issues of entitlement to a 
compensable disability rating for 
service-connected residuals of a right 
wrist laceration; service connection for 
a headache condition and myofascial pain 
syndrome of the cervical spine; and 
whether new and material evidence has 
been received to reopen previously denied 
claims of entitlement to service 
connection for residuals of a T5 
compression fracture and degenerative 
disc disease of the lumbosacral spine.  
The veteran should be notified of the 
date, time and place of such hearing by 
letter mailed to his current address of 
record.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the veteran until he is contacted.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



